•TtotiKe-OS'


 £sftfe_^ftcftjj^ 1j ^MS_
                                    Y




 i^J^^k-^is^.




                                                                  m
                                                                  ?




                        m
                                            MtyV^fc^s fhmv^
           m
                 JAM 12 2015
                               .8
                                        i   H&5KS
                                            •AUi ^pn'&sh
                                            ^^^bO^ctpSjKS^
U^WLS^                              \M^^^ta^^x\(
                                    V^t£Mj:oos")
    inUMc                           Q &\^-jM^H&1
vk-aiaku=icii.
 ^W>kA;M^;»llo:37P>)
                                            \o o^W^seT^Bt—